Citation Nr: 0420765	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  00-14 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a disorder manifested 
by rectal bleeding.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from May 1966 to October 1966.  
This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2000 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which, in pertinent part, denied 
entitlement to service connection for a cyst between the 
buttocks, later clarified as a claim for service connection 
for a disorder manifested by rectal bleeding.  By a decision 
issued in December 2002, the Board denied the claim.

The veteran appealed the Board's December 2002 decision to 
the United States Court of Appeals for Veterans Claims (Court 
or Veterans Court).  In September 2003, the parties filed a 
Joint Motion for Remand.  By an Order issued in October 2003, 
the Court vacated the Board's denial of the veteran's claim 
of entitlement to service connection for a disorder 
manifested by rectal bleeding and remanded the claim for 
readjudication.  The case now returns to the Board.

By a separate decision issued in February 2004, the Board 
remanded claims of entitlement to service connection for 
post-traumatic stress disorder and for residuals of heat 
stroke, as well as a request to reopen a claim of entitlement 
to service connection for an acquired psychiatric disorder.  
The claims files before the Board do not reflect that the RO 
has readjudicated these issues or returned these issues to 
the Board.  These claims are not before the Board for 
appellate review at this time, as they remain pending before 
the RO at this time.

As noted in the December 2002 Board decision vacated by the 
Court, the veteran appeared before the Board via 
videoconference hearing in September 2002, before the 
undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The Joint Motion for Remand indicated that remand was 
required because the Board failed to adequately explain how 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
had been met.  Based on the interpretation of the VCAA 
enunciated in Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003), the Board cannot notify the veteran as 
to what evidence VA will obtain and what evidence the veteran 
should obtain or remedy any deficiency in how the rating 
decision, statement of the case, or supplemental statement of 
the case notified the veteran of the information necessary to 
substantiate his claim for service connection for rectal 
bleeding.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Since the Joint Remand requires that these areas be 
addressed, REMAND of the claim is required.  

In addition, the Board notes that, in argument submitted by 
the veteran's representative in July 2003, the veteran's 
attorney has contended that the rectal bleeding disorder for 
which the veteran seeks service connection may be secondary 
to heat stroke incurred in service.  The veteran's 
representative contends that the claims are intertwined, and, 
as such, must be considered together.  See Henderson v. West, 
12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).

Given the arguments of the veteran's representative and the 
decision in Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the claim must be remanded.

Accordingly, the case is REMANDED for the following actions:

1.  Action should be taken to develop and 
adjudicate the claim of service 
connection for residuals of heat stroke, 
in accordance with the February 2004 
Board remand and all indicated precedent 
and guidelines.

2.  Notification and development actions 
under 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) as necessary to notify 
the veteran of what information and 
evidence is required to substantiate his 
claim on appeal, and to notify the 
veteran as to which portion of the 
information and evidence he is 
responsible for and what information and 
evidence VA will assist him to obtain or 
develop should be conducted.  

Advise the veteran of alternative types 
of evidence that he may submit to 
establish that the claimed disorder was 
chronic and continuous after service, was 
manifested to a ten percent degree within 
one year after service, or is the result 
of an incident or injury in service, 
including such records as medical 
examinations for employment purposes, 
employment records, to include employment 
records which reflect what medical 
disorder(s) resulted in time lost from 
work, statements from individuals, 
medical examinations conducted for 
educational institutions or for insurance 
purposes, or any other types of medical 
examination or opinion.  The veteran 
should be specifically advised that 
evidence proximate to his service 
discharge in 1966 would be of the 
greatest persuasive value.  In any event, 
he should be specifically asked to 
provide any evidence in his possession 
that pertains to the claim.

Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

3.  The veteran should be afforded the 
opportunity to identify any VA or non-VA 
facility at which he has been treated for 
rectal bleeding since his September 2002 
hearing before the Board.  Clinical 
records from each treating facility or 
provider identified should be obtained.

4.  The veteran should be afforded VA 
examination to determine whether he has a 
medical disorder manifested by rectal 
bleeding, and, if so, to determine the 
onset and etiology of such disorder.  The 
claims files must be made available to 
each examiner prior to the examination.  
Any testing deemed necessary should be 
conducted.  

The examiner should: (1) provide a 
diagnosis for each rectal disorder or 
disorder manifested by rectal bleeding 
that is currently clinically present; and 
(2) provide an opinion as to whether it 
is at least as likely as not that (a 50 
percent or greater likelihood) any 
diagnosed current rectal disorder or 
disorder which results in rectal bleeding 
had its onset during the veteran's 
service or is etiologically related to 
the veteran's service or any incident of 
his service, to include an opinion as to 
whether it is at least as likely as not 
that a disorder manifested by rectal 
bleeding is secondary to or due to heat 
stoke the veteran contends was incurred 
during service.  The complete rationale 
for all opinions expressed and 
conclusions reached should be set forth.

5.  If, after review of additional 
evidence submitted or identified 
following the notice described above, it 
is determined that additional 
development, to include factual 
development of the previously remanded 
claim of entitlement to service 
connection for heat stroke residuals, or 
further VA examination, is required, such 
development should be conducted.  

6.  After all necessary development 
described above has been conducted, the 
veteran's claim on appeal should be 
readjudicated.  

7.  If the decision remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case, which must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The 
veteran and his representative should be 
afforded an appropriate period of time 
for response.  Thereafter, the case 
should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


